Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The previous election of species has been withdrawn in view of allowance.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Claudia Shultze on 4/14/21.
Claim 6, line 1, replace “claim 2” with “claim 2”.
Claim 7, line 1, replace “claim 2” with “claim 2”.
Claim 12, replace the claim with: ““A method comprising applying the compound of claim 1  to a substrate by ink jet printing or microdispensing as charge transport, semiconducting, electrically conducting, photoconducting or light emitting material to form a component or a device”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-15 is(are) allowable over the closest prior art: Langer et al. (US 20130324723).
As to claims 1-15, Langer (abs., claims, examples) discloses 

    PNG
    media_image1.png
    362
    289
    media_image1.png
    Greyscale
.  The structure is different from the claimed one with additional five member rings comprising X1 and two X2.
Therefore, claims 1-15 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHANE FANG/Primary Examiner, Art Unit 1766